Cole, J.,
dissenting. — I dissent from the conclusion reached by the majority opinion, as well as from its basis and reasoning. In my opinion, the case is within, and both justifies and calls for the application of a very plain and equitable principle, almost daily enforced in our courts, to wit, that where, by contract or by law, a duty is devolved upon a particular person, which he fails to discharge, whereby another is either damaged or required to perform the duty, such other shall have his right of action against the person failing.
Primarily, the obligations of patriotism rest equally and alike upon all citizens, and while they are subordinate to the. obligations to the Creator, they are paramount to all *439others, even to parents and families. But patriotism does not require, even in war, that every man shall enter and bear arms in the military service. The ordnance, quartermaster, commissary and what with them is called material of war, are as essential to ultimate victory as the brave soldiers, who by their support and use are able to gain the triumph. Since the government does not require or need the services of every citizen in actual arms-bearing, the duty is not devolved upon all and every one to bear arms.
But the government does need and require that a certain number of its citizens shall bear arms, and while it is the common duty of all to promptly volunteer to the extent of the government’s need, yet, if there is a failure to do so, the government is clothed with the power to determine what particular citizens shall discharge the duty of actual arms-bearing.
When, by law, such citizens are selected for that service, what was before a common duty resting equally upon all, has now become a fixed and definite duty devolved by law upon such particular citizens. And the fact, that such duty, before it became fixed by law, was a common or indefinite duty of all, does not relieve the citizen selected from any of its obligations, or render his duty any the less fixed and certain.
It is not competent for the citizen, legally selected for and liable to do the duty, to absolve himself from any of his obligations or duties, or to say to his fellow citizen not thus selected, that the obligations of patriotism rest equally upon us, and it is as much your duty to enter the military service as it is mine, for the law has fastened the duty upon him, and that which was before but an imperfect obligation has been reduced to a perfect and definite, duty. In other words, it becomes a duty, devolved by law, of a certain, fixed and definite character, and of the most perfect, as it is of the highest obligation. It is a duty as certain and honorable *440as that of any officer upon whom the law devolves a duty; and from a willful and wrongful failure.- to discharge which' a legal liability arises to indemnify any person damaged thereby.
It is averred, in the petition, that the defendant had been duly selected (or drafted) into the military service, and that he had been drawn in the first class and primarily liable to render such military service; and that the plaintiff had been selected or drafted in the second class or as alternate. That the defendant willfully failed and refused to fulfill his legal obligation, although duly notified of the same, but fled the country to avoid the same, and secretes himself beyond the control of the military authorities, whereby the plaintiff had been required to perform the duties devolved upon defendant to plaintiff’s damage one thousand dollars. Now, it is clear to my mind, that there was a plain and perfect (moral and patriotic, as well as) legal duty devolved upon the defendant, which he having failed to perform, was certainly and legally required of the plaintiff. The plaintiff having performed the duties required of defendant in the defendant’s stead, is entitled, upon plain legal principles,. as well as ex equo et bono, to be compensated by the defendant to the extent of the damage resulting to him from such performance. His right to a recovery is just as plain, and rests upon the same legal .principle as that which in contract compels a principal to refund to asurety, money paid under his obligation of suretyship; or that which in torts compels a supervisor or overseer of a, highway whose duty it is to keep it in repair, to refund or pay a person the amount of damage suffered by reason of his failure to do his duty.
It is. said, however,.in the opinion just announced, that the law has denounced severe penalties against -deserters, such, as this defendant is shown by the petition to be, and hence, it is argued, he cannot properly be held liable in *441this action. But this position is equally unsupported by the. law as I think. If one person assaults another, he may be punished criminally for the wrong or injury to the public, and the assaulted party may recover, in a civil action, for the damage suffered by him individually. So also, in our State, and most other States of the Union, a person committing a crime, even murder, may be punished criminally, and made civilly liable also. Such, indeed, is the general rule, and I can see no reason for exempting a traitorous or cowardly deserter from its just application.
In my opinion, the defendant was bound, not only by a plain, perfect and fixed legal duty to discharge his duties in the military service, but there were resting upon him the higher obligations of patriotism, prompting to, and requiring their discharge. While the law may not take cognizance and enforce the latter, it may fully recognize and enforce the former; and it appears to me that public policy requires rather than discourages such cognizance and enforcement. If a citizen may, as is alleged against this defendant, disregard his plain and ascertained legal duty, to enter the military service, and either flee the country or conceal himself to avoid it, leaving to others more brave and patriotic, the discharge of his duties till the war is over, and then, taking advantage of the joyousness of the triumph and the era of good feeling and charity overflowing in a general amnesty, returns to his home, and the enjoyment of the fruits of victory and peace secured by others, without a resulting liability for his faithlessness, and wrongs to those damaged thereby, then indeed is the law a mockery and justice a myth.
But I am told in consultation, that if we sustain this kind of action, it would result in numberless suits throughout the State. I acknowledge the force of this argument, for it is the duty of judges and of courts to repress litigation. Yet, when I reflect that justice requires, that those faith*442lessly disregarding the duty they owed their country in time of great peril, should at least compensate those who rendered service in their stead; and that the penalties and burdens would fall alone upon those who by their faithlessness had avoided the burdens of the contest. I am the more unwilling to interfere with the just equipoise of the scales. I would let justice be done, the law vindicated, and true patriotism rewarded.
Nor is there any force, to my mind, in the objection that the damages claimed are remote. They are not; besides, that question is not before us. When the plaintiff undertakes to prove his damages he must prove proximate or immediate, not remote damagé'S. "He may show that the law under which the draft was made, as in this case, provided a- commutation of three hundred dollars, or if no such commutation is fixed, then the fair value of substitutes in that district, or the like. He could not, of course, show that he contracted disease in the service, or was wounded, or the like causes, in aggravation of damages, because such would be too remote.
It is averred in this case that the defendant was able and duly liable to render the service. If he should be able to show that he was exempt from service by reason of any of the disabilities provided by the statute, such showing would defeat the action, unless it should appear that such disability was caused by his own wrongful act, after his liability became fixed by draft.
I have already occupied more space than I intended, but I'felt it to be a clear duty to express my dissent and some of the reasons for it. In my opinion the demurrer should have been overruled, and, therefore, that the judgment of the District Court should be reversed.
Affirmed.